Title: To George Washington from Patrick Henry, 11 November 1785
From: Henry, Patrick
To: Washington, George



Dear sir.
Richmond novr 11th 1785

The post Yesterday brought me your Favors. That which was official I have just sent down to the Assembly. The Result shall go to you as soon as I get it—The Report concerning the intended Canal I could not send you ’til now, having obtained a Copy of it only two Days ago. Mr Andrews tells me the Comrs could not take a very particular View of the Ground, having gone to it shortly after the great Storm which happen’d in Sepr. But it seems universally agreed that the Cut ought to go from Pasquotank thro’ the Dismal as reported. I understand Opposition will be made to this usefull Undertaking by some people in Carolina, & that it will be usher’d forth under the Guise of public Spirit, taking Alarm at a Measure which will place the Trade of that Country in a Situation of Dependance upon the Will & Pleasure of this—To obviate such Cavils I have recommended to some Friends of the Scheme to preface the Act proposed to be passed on the Subject with a Declaration, in the clearest Terms, that the Benefits resulting shall be reciprocal to both States, & that a Conference be offer’d to hear & refute Objections—I am apprehensive that the Measure may not be brot forth into Discussion with the Advantages that could be wished, & the Nature of it requires: The Men of Business in the House being generally unacquainted, & in some Measure inattentive to it. I think a Line from you on the Subject, if the Report has yr approbation, would have a good Effect—If Success can be given to this Navigation, & at the same Time to that of Potowmack & James River, great Things must result. And indeed, nothing more is necessary in this Canal Business, than giving a proper Direction to the Efforts which seem ready for Exertion.
Mr Andrews further tells me he thinks one Lock necessary for the southern, & another for the northern End of the Canal, for letting out & in the Vessels, &c. & that the Waters of the Lake

will be sufficient for a constant Supply to the Canal. I wish the Report had been more particular, but such as it is I inclose it to you, & will be much obliged by yr Observations on the Subject. Mrs Henrys Compliments with mine are respectfully presented to your self & your Lady & with the most sincere Attachment I remain dear sir your most humble Servant

P. Henry

